COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of K.M.F. and B.E.F. v. Department of Family and
                         Protective Services

Appellate case number:   01-16-00868-CV

Trial court case number: 2015-04873J

Trial court:             314th District Court of Harris County

       Appellant has filed an unopposed motion for extension of time to file her brief. We grant
the motion and extend the time to file appellant’s brief until December 19, 2016. No further
extensions will be granted.
       Appellee’s brief is due on January 13, 2017. No extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: December 1, 2016